Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                           No. 04-14-00380-CV

                                             Leola STUART,
                                                Appellant

                                                     v.
                                                     /s
                                            Estelita JUDSON,
                                                 Appellee

                      From the County Court at Law No. 2, Bexar County, Texas
                                      Trial Court No. 391869
                              Honorable Tina Torres, Judge Presiding 1

Opinion by:       Rebeca C. Martinez, Justice

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: May 6, 2015

AFFIRMED

           Leola Stuart, proceeding pro se, appeals the judgment against her in this forcible entry and

detainer action. See TEX. PROP. CODE ANN. §§ 24.001-.011 (West 2014). We overrule Stuart’s

issues on appeal and affirm the trial court’s judgment.




1
  The Honorable Jason Wolff is the presiding judge of County Court at Law No. 2, Bexar County, Texas. The
Honorable Tina Torres, former presiding judge of County Court at Law No. 10, Bexar County, Texas, presided over
the trial and signed the judgment.
                                                                                       04-14-00380-CV


                                           BACKGROUND

       Stuart moved in to Section 8 subsidized housing at an apartment complex managed by

Estelita Judson in August 2013. In January 2014, Judson sued to evict Stuart from the apartment

based on her failure to pay the un-subsidized portion of the rent, $298 per month. See TEX. PROP.

CODE ANN. § 24.0051; see also TEX. R. CIV. P. 510.3. The justice of the peace court rendered

judgment in favor of Judson for possession of the property; no money was awarded to Judson.

Stuart appealed to the county court at law, which held a trial de novo in March 2014. See TEX. R.

CIV. P. 510.9-.10. The county court ruled in favor of Judson, and ordered Stuart to surrender

possession of the property by March 31, 2014. The court also awarded the rent monies that Stuart

had paid into the registry of the court to Judson. Stuart now appeals.

                                             ANALYSIS

       On appeal, Stuart raises four issues, all of which are based on unspecified “substantial

evidence” that Stuart asserts the court prohibited her from presenting or which the court failed to

properly consider at the trial de novo, thereby denying her due process. The only issue in an

eviction suit is the right to actual possession. TEX. R. CIV. P. 510.3(e); OIS Invs., Inc. v. AAA Free

Move Ministorage, LLC, No. 04-12-00775-CV, 2013 WL 5508407, at *2 (Tex. App.—San

Antonio Oct. 2, 2013, pet. denied) (mem. op.). In addition to the discussion about nonpayment of

rent, our review of the record shows that the court permitted Stuart to discuss in depth all of the

problems with the rental property that Stuart raises in her brief, i.e., mail tampering, unsafe and/or

non-working electricity, and harassment by other tenants and/or workers. Stuart was further

allowed to argue that the eviction petition was brought in retaliation for her repeated complaints

to the San Antonio Police Department and Fire Department, and local, state, and federal housing

departments about the conditions at the apartment complex. There is nothing in the record to

support Stuart’s claims that the court curtailed her presentation of evidence or failed to consider
                                                 -2-
                                                                                    04-14-00380-CV


any part of Stuart’s evidence. Indeed, the record reflects that Stuart showed the court several

photographs of the electrical unit and mail box at the apartment complex. Stuart does not identify

any other “substantial evidence” that she was precluded from presenting or that the court failed to

consider. Accordingly, we overrule Stuart’s issues on appeal.

       Based on the foregoing reasons, we affirm the trial court’s judgment.


                                                 Rebeca C. Martinez, Justice




                                               -3-